 



SERVICES AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of October 29, 2015 (the “Effective
Date”) by and between Aranea Partners, Inc. a company organized under the laws
of the State of New Jersey with a place of business at 43 Orchard Lane, Colts
Neck NJ 07722 (“Aranea”) and QuantumSphere, Inc., a corporation organized under
the laws of the State of Nevada and with a place of business at 2905 Tech Center
Drive, Santa Ana, CA 92705 (“Company”).

 

In consideration of the mutual covenants set forth in this Agreement, Aranea and
Company hereby agree to an exchange of cash and restricted Company stock for
professional services under the following terms and conditions:

 

1. Services       Aranea agrees to provide, and Company agrees to accept and pay
for in accordance with Section 2 below, services as set forth in Appendix A to
be executed by both parties and annexed hereto as a part hereof (“Services”).
Aranea shall perform the services in a diligent, prudent and professional
manner, and shall serve as an independent contractor in providing the Services.
Aranea shall not have any right, power or authority to bind or commit Company to
any act, service or commitment. This Agreement and the Services are based on the
Capital Markets Awareness Proposal prepared by Aranea dated Oct 29, 2015.     2.
Consideration       Company shall pay to Aranea the following compensation for
the Services:

 

  1) Restricted common stock shares (the “Shares”) of the Company (the “Equity
Fee”) payable according to the following schedule:

 

    a) 33,333 (Thirty three thousand, three hundred and thirty three) Shares of
restricted common stock within 5 business days of execution of this Agreement

 

    The Company represents that any Shares issued by the Company for payment of
the Equity Fee are or will be duly authorized, validly issued, fully paid and
nonassesable.

 

  The Equity Fee shall be referred to as the “Fee”.

 

3. Term of Service       The term of this Agreement is one (1) month, to begin
on the Effective Date and ending on November 29, 2015 (the “Expiration Date”).  
    All information supplied by one party to the other party in connection with
this Agreement shall be given in confidence. Neither party shall disclose any
such information to any third party without prior consent of the other party.
Both parties shall take such precautions, contractual or otherwise, as shall be
reasonably necessary to prevent unauthorized disclosure of such information by
their employees during the term of this Agreement and for a period of six months
(6) thereafter.

 

Aranea Initials _________ Company Initials _________

 

1

 

  

4. Entire Agreement       This Agreement contains the entire agreement between
the parties relating to the subject matter hereof and supersedes any and all
prior agreements or understandings, written or oral, between the parties related
to the subject matter hereof. No modification of this Agreement shall be valid
unless made in writing and signed by both of the parties hereto.     5.
Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without reference to
conflict of laws principles.     6. Waiver       The waiver by either party of
any breach or failure to enforce any of the terms and conditions of this
Agreement at any time shall not in any way affect, limit, or waive such party’s
right thereafter to enforce and compel strict compliance with every term and
condition of this Agreement.     7. No Right to Assign       Neither party has
the right to assign, sell, modify, or otherwise alter this Agreement, except
upon the express written advance approval of the other party, which consent can
be withheld for any reason.     8. Further Assurances       At any time or from
time to time after any issuance of securities, the parties agree to cooperate
with each other, and at the request of the other party, to execute and deliver
any further instruments or documents and to take all such further action as the
other party may reasonably request in order to evidence or effectuate the
consummation of such issuance.     9. Severability       The parties agree to
replace any such invalid or unenforceable provision with a new provision that
has the most nearly similar permissible economic and legal effect.     10. Force
Majeure       Except for the obligation to pay money, neither party shall be
liable to the other party for any failure or delay in performance caused by acts
of God, fires, floods, strikes, whether legal or illegal, water damage, riots,
epidemics or any other causes beyond such party’s reasonable control, and such
failure or delay will not constitute a breach of this Agreement.

 

Aranea Initials _________ Company Initials _________

 

2

 

 

The parties represent and warrant that, on the date first written above, they
are authorized to enter into this Agreement in its entirety and duly bind their
respective principals by their signatures below.

 

EXECUTED as of the date first written above.

 

Aranea Partners, Inc. (“Aranea”)   QuantumSphere, Inc. (“Company”)

 

By: /s/ Ryan Aldridge   By: /s/ Kevin Maloney   Ryan Aldridge     Kevin Maloney
          Title: President   Title: Chief Executive Officer

 

Date signed: October 29, 2015   Date signed: October 30, 2015

 

Aranea Initials _________ Company Initials _________

 

3

 

  

Appendix A – Services to be provided to Company by Aranea

 

● Introductions (phone calls and face to face meetings) with multi and single
family offices and professional investors     ● Introductions to brokers, fund
managers and other financial service providers that can support Company’s
business development and financing objectives     ● NYC roadshow

 

Aranea Initials _________ Company Initials _________

  



4

 

